COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ali Yazdchi v. BBVA Compass Bank

Appellate case number:   01-15-00969-CV

Trial court case number: 2015-05657

Trial court:             152nd District Court of Harris County

        This Court issued an opinion on January 26, 2016, dismissing the appeal for nonpayment
of filing fees. On February 10, 2016, appellant filed a motion for rehearing and paid the filing
fee. Appellee has filed a response.
       We grant appellant’s motion, withdraw our opinion and judgment of January 26, 2016,
and order the appeal reinstated on the active docket. Appellant’s brief is due 30 days from the
date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: April 12, 2016